Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *504and order of this Court dated July 3, 1995 (People v Wilson, 217 AD2d 567), affirming a judgment of the Supreme Court, Queens County, rendered August 31, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.